Citation Nr: 1749608	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim as to whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.

2. Whether the Appellant's character of discharge remains a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Appellant served on active duty from July 1969 to January 1972, with service in Vietnam. He is a recipient of the Purple Heart medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In April 2017, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

The Board notes that in July 2011, the Appellant sought compensation benefits and, in January 2012, the RO denied the Appellant's claims on the basis of his character of discharge; however, the RO also denied claims for compensation benefits in a June 1972 administrative decision on the same basis. The Appellant's current claim stems from the same factual basis as the previous claim and is thus indistinguishable from it. As such, the Board must consider this claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). Thus, the Board has recharacterized the issue as one for reopening a previously denied claim and will address it accordingly. 


FINDINGS OF FACT

1. An unappealed June 1972 administrative decision determined that the Appellant's separation from service in January 1972 was issued under dishonorable conditions due to willful and persistent misconduct, which constituted a bar to benefits.

2. After the June 1972 administrative decision, the Appellant testified that his absence without official leave (AWOL) was due to imprisonment for a civilian misdemeanor drug crime and his mental health provider told him his drug use during service was self-medication due to posttraumatic stress disorder (PTSD).

3. In June 1977, the Appellant's discharge from service under other than honorable conditions was upgraded to "under honorable conditions" by the Department of Defense (DOD) Special Discharge Review Program.

4. During service, the Appellant accepted an undesirable discharge in lieu of a special court-martial for an AWOL lasting 152 days.

5. The Appellant's discharge for his period of service ending in January 1972 was not under dishonorable conditions.


CONCLUSIONS OF LAW

1. Evidence submitted to reopen the claim as to whether the Appellant's character of discharge remains a bar to VA benefits is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The character of the Appellant's service from July 1969 to January 1972 is not a bar to VA benefits. 38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice or duty to assist omission is harmless.

II. New and Material Evidence

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an unappealed June 1972 administrative decision (which is considered final), the RO determined the Appellant's discharge from active duty service was dishonorable for VA purposes because his AWOL and other misconduct was willful and persistent. Thus, his character of discharge was a bar to VA benefits. 

Since that time, the Appellant testified in a Board hearing that he was AWOL due to imprisonment for a civilian misdemeanor drug crime and that his current mental health provider told him that such misconduct was the Appellant self-medicating due to PTSD. This evidence is clearly "new," because it postdates the June 1972 administrative decision, and is also "material," because it rebuts a finding of willful and persistent misconduct. Consequently, the Appellant's claim of whether his character of discharge constitutes a bar to VA benefits is reopened.

III. Character of Discharge 

Legal Criteria

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 C.F.R. § 3.12(a).

An honorable or general discharge awarded under certain programs specified does not remove any bar to VA benefits imposed under 38 C.F.R. § 3.12. One such specified program is "[t]he Department of Defense's special discharge review program effective April 5, 1977." 38 C.F.R. § 3.12(h)(2). 

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits. However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994). Specifically, there are two types of character of discharge bars that prevent entitlement to VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d). 

There are four bars to VA benefits potentially applicable to the Appellant: (i) discharge due to willful and persistent misconduct; (ii) discharge due to an offense involving moral turpitude, including, generally, conviction of a felony; (iii) discharge issued as a result of an AWOL for a continuous period of at least 180 days; and (iv) acceptance of an undesirable discharge to escape trial by general court martial. 38 C.F.R. § 3.12(c)-(d). 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious. 38 C.F.R. § 3.12(d)(4).

The term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d), other than that it typically includes a felony conviction. Black's Law Dictionary offers two definitions for moral turpitude. The first defines the term as "conduct that is contrary to justice, honesty, or morality." The second, which Black's Law Dictionary states is applicable to military law, defines moral turpitude as "any conduct for which the applicable punishment is a dishonorable discharge or confinement not less than one year." Black's Law Dictionary (8th ed. 2004).

Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service. VA does not have the authority to alter the findings of the service department. 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000).

Factual Background

During the Appellant's April 2017 Board hearing, he testified that he was wounded twice while in Vietnam as a result of enemy attack. He explained that he had no incident during the first two years of his service aside from using disrespectful language to a corporal. The Appellant testified that his AWOL during service was a result of a civilian arrest for drug use, which he said his mental health provider told him was self-medication due to PTSD. He stated that he was charged with a misdemeanor and put in jail, leading to his AWOL. His military records indicate he had a civilian conviction for possession of dangerous drugs and was imprisoned.

Prior to his AWOL, the Appellant received two non-judicial punishments for failure to obey a written order and incapacitation for proper performance of duty. He accepted an undesirable discharge in lieu of a special court martial due to violation of Article 86 of the Uniform Code of Military Justice for an AWOL lasting from June 25, 1971 to November 23, 1971 [152 days]. His DD 214 reflected an other than honorable discharge.

In June 1977, the Appellant's other than honorable discharge was upgraded to "under honorable conditions" by the DOD Special Discharge Review Program.

Analysis

Unfortunately, the Board cannot consider the Appellant's discharge to be under honorable conditions because that upgrade was made by the DOD Special Discharge Review Program. As reflected in 38 C.F.R. § 3.12(h)(2), an upgrade made by that Program does not remove any bar to benefits imposed by other regulations. Accordingly, the Board must proceed with analysis based on the Appellant's original other than honorable discharge.

None of the statutory or regulatory bars to benefits apply to the Appellant. His discharge was not due to willful and persistent misconduct. The Appellant's misconduct prior to his AWOL was minor in nature and his record otherwise evidences honest and faithful service that conflicts with his sudden, extended absence. The Board notes that the Appellant was wounded in combat and received a Purple Heart Medal, indicating meritorious service. Additionally, the Appellant's AWOL was the result of civilian imprisonment, not a willful desire to disregard his duties. Thus, the bar relating to willful and persistent misconduct does not apply.

Although the Appellant received two non-judicial punishments and was charged with a civilian crime, the record clearly reflects that his discharge was due to his AWOL. As a result, the Board will not consider his discharge to be pursuant to any other crime or punishment. See 38 C.F.R. § 3.203(a). The Board does not consider the Appellant's AWOL, especially AWOL due to civilian imprisonment for a misdemeanor, to fit any definition of "moral turpitude" under Black's Law Dictionary or pursuant to regulation. Consequently, the bar relating to offenses of moral turpitude does not apply.

The Appellant's AWOL was less than 180 days. Accordingly, the bar to benefits pursuant to 38 C.F.R. § 3.12(c)(6) does not apply.

Finally, the record reflects that the Appellant accepted his undesirable discharge in lieu of a special court martial, instead of a general court martial. Consequently, the bar to benefits pursuant to 38 C.F.R. § 3.12(d)(1) does not apply.

In sum, none of the statutory or regulatory bars pertaining to other than honorable discharges apply to the Appellant. Because his other than honorable discharge was not under dishonorable conditions, he is considered a Veteran and entitled to VA benefits. The Board apologizes for any delay in adjudication.


ORDER

The character of the Veteran's discharge for his period of service from July 1969 to January 1972 is not a bar to VA benefits; the appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


